DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification (Abstract of the Disclosure)
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9-10 and 12 are objected to because of the following informalities:  the limitations “…if hooked in…” should read, “…when hooked in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added material which is not supported by the original disclosure is as follows: " a high thickness, in particular at least 2 mm".  The original filed disclosure does not provide evidence that Applicant possessed these claim limitations at the time the application was filed.
An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the limitations, “wherein the openings have a size such that a ball with a diameter of 0.5 mm, in particular 1 mm, in particular 1.5 mm, in particular 2 mm, in particular 2.5 mm, in particular 3 mm passes through such an opening” renders the claim indefinite and are considered as a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 5 recites the broad recitation 1.5 mm, in particular 2 mm, in particular 2.5 mm, in particular 3 mm, and the claim also recites 0.5 mm, in particular 1 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 
As to claim 5, the limitations, “wherein the openings have a size such that only a ball with a diameter of less than 4 mm, in particular less than 3 mm, in particular less than 2 mm, in particular less than 1 mm passes through such an opening” renders the claim indefinite and are considered as a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 5 recites the broad recitation less than 4 mm, in particular less than 3 mm, in particular less than 2 mm, and the claim also recites in particular less than 1 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 6, the limitation, “…a high thickness, in particular at least 2 mm…” in line 3 but does not recite an upper limit to the range of thickness claimed and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter claimed and thus renders the scope of the claim indefinite.  Furthermore, the terminology “in particular” renders the claim indefinite since it does not define the metes and bounds of the claimed subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 13 and 15-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock et al. (EP 1052319A1) and evidenced by Flannery et al. U.S. Patent No. (10,194,755).

With respect to claim 1, Rock et al. discloses a compression garment [0003] and (10, figs.1-6) adapted to be wrapped around a patient's body part for applying compression to the body part; it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138; i.e., as shown in phantom in (fig.7) the compression garment is wrapped around a patient’s body part (knee area), wherein the garment (10) comprises a spacer fabric part (laminated or composite fabric) [0006] and [0014] and wherein the spacer fabric part has an inner layer (14) and [0005] and [0018] and an outer layer (18) [0005] and [0023], characterized in that the outer layer is a mesh with openings (as shown in fig.1, knitted with apertures) [0009] and that the compression garment (10) comprises at least one closing part (40) and [0028] having at least one macroscopic hook (42, i,e., hook and 
With respect to claim 2, Rock et al. discloses the spacer fabric part is a three-dimensional fabric with two knitted layers, the inner layer and the outer layer, which are joined together by spacer yarns, in particular wherein the spacer fabric part is made of a synthetic yarn, in particular made of polyester or polyamide, in particular wherein the spacer fabric part is warp-knitted or weft-knitted [0005], [0014] and [0016]. 
With respect to claim 7, Rock et al. discloses the inner layer (14) has such a high mesh density (as shown in fig.1) that the at least one macroscopic hook (42, i,e., hook and loop fastener) is hooked in between the outer layer (18) and the inner layer (14). 
With respect to claim 13,  Rock et al. discloses the spacer fabric part is sized such that after wrapping it fully surrounds the body part to be compressed (as shown in phantom in fig.7). 
With respect to claim 15, Rock et al. discloses the openings of the outer layer mesh (18, fig.1) serve as eyelets for the at least one macroscopic hook or (42, i,e., hook and loop fastener)   [0028]. 
With respect to claim 16, Rock et al. discloses the at least one closing part (40) is attachable by hooking the at least one macroscopic hook into at least one of the openings (shown in fig.1, when donned and assembled on the anatomy of the user) of the mesh of the outer layer of the spacer fabric part (18) [0028]. Note: the office is interpreting macroscopic hook as hook 
With respect to claim 17, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), as such Rock et al. as evidenced by Flannery et al. discloses a method of donning a compression garment adapted to be wrapped around a patient's body part for applying compression to such body part, said garment comprising a spacer fabric part and said spacer fabric part having an inner layer and an outer layer, wherein the outer layer is a mesh with openings and wherein said compression garment comprises at least one closing part having at least one macroscopic hook, wherein the at least one closing part is attachable by hooking the at least one macroscopic hook into the mesh of the outer layer of the spacer fabric part to apply a desired compression level to the body part by stretching the compression garment and fixing the at least one closing part by the at least one macroscopic hook. 
With respect to claim 18, Rock et al. discloses discloses the at least one closing part (40) is attachable by hooking the at least one macroscopic hook into at least one of the openings (shown in fig.1, when donned and assembled on the anatomy of the user) of the mesh of the outer layer of the spacer fabric part (18) [0028] to apply a desired compression level to the body .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. as applied to claim 1 above, and further in view of Spillane et al. U.S. Patent No. (5,385,036).
With respect to claim 3, Rock et al. substantially discloses the invention as claimed except the openings are heat setted. 
Spillane et al., however, teaches a warp knitted textile spacer fabric (figs.2 and 4-6) that effectively simulate the stretchability, compressibility and resiliency of conventional plastic foam materials such as neoprene while providing enhanced air and moisture permeability (abstract) wherein the warp knitted textile spacer fabric ([Col.14], lines 15-28), i.e., the process of the present invention also contemplates the possibility of subjecting any of the spacer fabrics of the present invention to a subsequent heat setting process wherein the spacer fabric, after knitting and removal from the knitting machine, is stretched to a predetermined condition, usually in the range of about twenty percent from the relaxed condition of the fabric as withdrawn from the knitting machine and then, while maintaining the spacer fabric in the stretched condition, the fabric is heat set to fix it dimensionally and structurally in its stretched condition.
In view of the teachings of Spillane et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the openings of Rock et al. to heat set to fix dimensionally and structurally in its stretched condition.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al.
With respect to claim 4, Rock et al. substantially discloses the openings have a size such that a ball (as shown in fig.1) except with a diameter of 0.5 mm, in particular 1 mm, in particular 1.5 mm, in particular 2 mm, in particular 2.5 mm, in particular 3 mm passes through such an opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the size of the openings having a diameter of .5 mm, in particular 1 mm, in particular 1.5 mm, in particular 2 mm, in particular 2.5 mm, in particular 3 mm passes through such an opening for the purpose of providing air permeability and high moisture vapor transmission and breathability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
except with a diameter of less than 4 mm, in particular less than 3 mm, in particular less than 2 mm, in particular less than 1 mm passes through such an opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the size of the openings having a diameter of with a diameter of less than 4 mm, in particular less than 3 mm, in particular less than 2 mm, in particular less than 1 mm passes through such an opening for the purpose of providing air permeability and high moisture vapor transmission and breathability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 6, Rock et al. substantially discloses the inner layer (14) has such a high mesh density and/or the spacer fabric part has such a high thickness (as shown in fig.1), except in particular at least 2 mm, and the at least one macroscopic hook is shaped such that the at least one macroscopic hook cannot penetrate the inner layer upon hooking the macroscopic hook into the mesh of the outer layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the thickness of the inner layer, for the purpose of protecting the skin of the user from irritation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. as applied to claim 1 above, and further in view of Roth U.S. Publication No. (2005/0251073 A1).

Roth however, teaches a device for foot stabilization comprising a flexible strip of fabric-coated foam material body having a plastic VELCRO fastener (12) and [0034].
In view of the teachings of Roth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the macroscopic hook of having   a plastic material for quickly adjusted to fit different wearers.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. as applied to claim 1 above, and further in view of Hitschmann U.S. Publication No. (2017/0273830 A1, priority claimed September 23, 2014).
With respect to claim 9, Rock et al. substantially discloses the invention as claimed except the at least one macroscopic hook has an L-form such that one L-element is approximately perpendicular to and the other L-element is approximately parallel to the outer layer of the spacer fabric part if hooked in. 
Hitschmann however, teaches a compression system for applying compression to a body part of a user comprising a sleeve for substantially covering a portion of the body part of a user (abstract) comprising at least one macroscopic hook has an L-form (25, fig.6) such that one L-element is approximately perpendicular to and the other L-element is approximately parallel to the outer layer of the spacer fabric part if hooked in (as shown in fig.6).
In view of the teachings of Hitschmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one 
With respect to claim 12, the combination of Rock et al./ Hitschmann substantially discloses the invention as claimed.  Hitschmann further teaches the at least one macroscopic hook has a single part that is set at an acute angle (<90°) to the outer layer of the spacer fabric part if hooked in (as shown in fig.6). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. as applied to claim 1 above, and further in view of Vogele U.S. Publication No. (2017/0246024 A1, priority claimed July 3, 2014).
With respect to claim 10, Rock et al. substantially discloses the invention as claimed except the at least one macroscopic hook has a T-form with a T-stem and a T-crossbar such that the T-stem is approximately perpendicular to and the T-crossbar is approximately parallel to the outer layer of the spacer fabric part if hooked in. 
Vogele, however, teaches a device for immobilizing the human body (abstract) comprising a micro VELCRO (3) [0012] having a plural T-formed hooks 3a in the micrometer range [0022] having a T-form with a T-stem and a T-crossbar such that the T-stem is approximately perpendicular to and the T-crossbar (as shown in fig.2) is approximately parallel to the outer layer (2) of the spacer fabric part if hooked in (as shown in fig.2).
In view of the teachings of Vogele, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify at least one macroscopic hook 
With respect to claim 11, the combination of Rock et al./Vogele substantially discloses the invention as claimed.  Vogele further teaches the at least one macroscopic hook has a mushroom-shape with a mushroom-stem and a mushroom head [0012] and [0022]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. as applied to claim 1 above, and further in view of Richardson et al. U.S. Publication No. (2015/0025424 A1).
With respect to claim 14, Rock et al. substantially discloses the invention as claimed except the compression garment comprises a donning aid, in particular a stretchable sleeve, provided on the inner layer of the spacer fabric part. 
Richardson et al., however, teaches a therapeutic compression garment (abstract) comprising a  donning aid or guide band, in particular a stretchable sleeve (200, fig.14) [0078]-[0080] provided on the inner layer of the spacer fabric part (20).
In view of the teachings of Richardson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the compression garment of Rock et al., by incorporating a donning aid, in particular a stretchable sleeve, provided on the inner layer of the spacer fabric part since doing so and in operation, can be used as a guide sleeve once the compression garment has been sized to the user. This allows 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786